Citation Nr: 0940402	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
lower lung resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from February 1956 to 
December 1958 and from June 1963 to February 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The RO in St. Petersburg, Florida, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In support of his claim, the Veteran testified at a 
videoconference hearing before a Veterans Law Judge of the 
Board in July 2007.  That presiding judge has since retired.  
So the Board sent the Veteran a letter informing him of this 
and indicating he could have another hearing with another 
judge that will ultimately decide this appeal.  38 U.S.C.A. 
§ 7107(c); 38 C.F.R. §§ 20.707, 20.717.  The Veteran 
responded in October 2009 that he wants another hearing 
before the Board at the local RO, so a Travel Board hearing.  
So this hearing must be scheduled before deciding this 
appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704 (2009).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

Schedule the Veteran for a Travel Board hearing at 
the earliest opportunity.  Notify him of the date, 
time and location of the hearing.  Put a copy of 
this letter in his claims file.  If, for whatever 
reason, he changes his mind and elects not to have 
a hearing, or fails to report for it, also document 
this in his claims file.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


